 



EXHIBIT 10.13
(CHASE LOGO) [p73257p7325701.gif]
September 26, 2006
WHITE ELECTRONIC DESIGNS CORPORATION
3601 East University Drive
Phoenix, Arizona 85034

         
 
  Re:   Loan by JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) (“Lender”) to WHITE ELECTRONIC DESIGNS CORPORATION
(“Borrower”)

Ladies and Gentlemen:
     Lender has extended to Borrower credit pursuant to the Loan and Security
Agreement, dated January 7, 2000 (as amended from time to time, “Loan
Agreement”) in the principal amount of $12,000,000.00 (the “Loan”) and evidenced
by the Promissory Note, dated June 30, 2000 (“Note”). Capitalized terms used
herein and not otherwise defined shall have the meanings given them in the Loan
Agreement.
     Lender and Borrower agree to amend the Loan Documents as follows:
     1. The definition of “Termination Date” in the Loan Agreement is hereby
amended to mean December 31, 2006.
     2. The definition of “Maturity Date” in the Note is hereby amended to mean
December 31, 2006
     All other terms and conditions of the Loan Agreement and the other Loan
Documents shall remain unchanged and in full force and effect. All property or
rights to or interest in property granted as security for the Loan, shall remain
as security for the Loan and the obligations of Borrower in the Loan Documents.
JPMorgan Chase Bank, N.A. Commercial Banking AZ1-1178 po Box 71, Phoenix AZ
85001-0071





--------------------------------------------------------------------------------



 



     Please acknowledge your receipt and acceptance of the foregoing terms and
conditions by signing and returning a copy of this letter. In addition, please
obtain the consent and agreement of the Guarantors by having them sign the copy
of this letter to be returned by you.

                  Sincerely,    
 
                JPMORGAN CHASE BANK, N.A., (successor by
merger to BANK ONE, NA, (Main Office Chicago)    
 
           
 
  By:
Name:   /s/ Steve Reinhart
 
Steve Reinhart    
 
  Title:   Senior Vice President    

          Consented and agreed to
this 28th day of Sept., 2006.    
 
        WHITE ELECTRONIC DESIGNS
CORPORATION, an Indiana corporation    
 
       
By:
Name:
  /s/ Hamid Shokrgozar
 
Hamid Shokrgozar    
Title:
  President & CEO    

-2-



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     The foregoing amendments are hereby consented and agreed to this 28th day
of Sept., 2006.

                  PANELVIEW, INCORPORATED, an Oregon
corporation    
 
           
 
  By:
Name:   /s/ Hamid Shokrgozar
 
Hamid Shokrgozar    
 
  Title:   President & CEO    
 
                INTERFACE DATA SYSTEMS, INC., an Arizona
corporation    
 
           
 
  By:   /s/ Hamid Shokrgozar    
 
           
 
  Name:   Hamid Shokrgozar    
 
  Title:   President & CEO    
 
                IDS ACQUISITION CORPORATION, an Arizona
corporation    
 
           
 
  By:   /s/ Hamid R. Shokrgozar    
 
           
 
  Name:   Hamid R. Shokrgozar    
 
  Title:   President & CEO    
 
           
 
      GUARANTORS    

